Moore, C. J.
This is a bill filed in chancery by the *562complainant for an absolute divorce. The charge is extreme cruelty and excessive use of intoxicants.
No testimony was offered on the part of defendant. From a decree dismissing the bill of complaint, the case is brought here by appeal.
During the 2£ years the parties lived together, two children were born to them. Soon after their separation, a third child was born. Next to the oldest child died. The proofs disclose that defendant frequently became intoxicated, and was cruel to his wife, calling her vile names and accusing her, in the presence of her mother and others, of a want of chastity. The case is clearly within Berryman v. Berryman, 59 Mich. 605 (26 N. W. 789), and the recent case of Murray v. Murray, 169 Mich. 388 (135 N. W. 262).
The record shows that when defendant is willing to work he earns $2 a day. The custody of the two children should be given to the mother, who has them. The defendant should pay to her, to help support them, the sum ■ of $3 each week until the further order of the court.
The decree is reversed, with costs of both courts. A decree may be entered in this court in accordance with this opinion.
Steere, McAlvay, Brooke, Blair, Stone, and Ostrander, JJ., concurred. Bird, J., did not sit.